254 S.W.3d 725 (2007)
Michael D. BELL, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 06-871.
Supreme Court of Arkansas.
April 5, 2007.
Appellant, pro se.
No response.
PER CURIAM.
Petitioner Michael D. Bell petitions this court pro se for an order substituting counsel for purposes of his appeal and for an order clarifying prior per curiam orders. Because Bell's current counsel of record, Don Gillaspie, has not paid his license fees as of this writing, we grant the motion for substituted counsel and appoint Joseph C. Self as counsel for Bell in this appeal. We deny the motion for an accelerated *726 order clarifying previous per curiam orders in this matter.
It is so ordered.